DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  In the last line of claim 8, it should read “mounting arrangement” not “mounting element” as there is technically no mounting “element” established in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al US 2011/0273861.

Pertaining to claim 1, Matsumoto teaches a power semiconductor module arrangement, comprising:
a semiconductor substrate 10/21 arranged in a housing 20, wherein at least one semiconductor body is arranged on an upper surface of the semiconductor substrate [0067]; and 
a mounting arrangement (See Figure 7) comprising a frame or body 60, and at least one terminal element 30D (Fig 7), 35, 36, 37 coupled to the frame or body,
See Figure 6, 
wherein the mounting arrangement comprises a lower surface 68 which, when the mounting arrangement is inserted in and coupled to the housing, rests on at least one contact surface 27/28 See Figure 6 of the housing See [0048],
wherein when the mounting arrangement is inserted in and coupled to the housing, the at least one terminal element mechanically and electrically contacts the semiconductor substrate with a first end 37 see [0107],
wherein when the mounting arrangement is inserted in and coupled to the housing, a distance (d1) between an upper surface of the semiconductor substrate 10 and the at least one contact surface 27/28 in a vertical direction equals a length (d2) of the first end between the upper surface of the semiconductor substrate 10 and the lower surface 68 of the mounting arrangement See Figure 6,
wherein the vertical direction (y) is a direction perpendicular to the upper surface of the semiconductor substrate. See Figures 4 and 6

Pertaining to claim 2, Matsumoto teaches the power semiconductor module arrangement 60/68 of claim 1, wherein the at least one contact surface 27/28 forms a lower end-stop for the mounting arrangement.

Pertaining to claim 3, Matsumoto teaches the power semiconductor module arrangement of claim 1, wherein the at least one contact surface is formed by a protrusion, a recess, or an indentation of the housing. 20

Pertaining to claim 4, Matsumoto teaches the power semiconductor module arrangement of claim 3, wherein the at least one contact surface is formed by a protrusion, a recess, or an indentation of a sidewall of the housing 20.

See Figures 1 and 3

Pertaining to claim 7, Matsumoto teaches the power semiconductor module arrangement of claim 1, wherein the first end of the at least one terminal element is welded or soldered to the semiconductor substrate. [0107]

Pertaining to claim 8, Matsumoto teaches the power semiconductor module arrangement of claim 1, wherein the at least one terminal element 30 is arranged on and extends partly along a surface of the frame or body 60 of the mounting element. See Figure 4 (this placement description is overly broad, as “arranged on and extends partly along a surface” is broad due to the term “partly”. 

Pertaining to claim 9, Matsumoto teaches the power semiconductor module arrangement of claim 1, wherein the semiconductor substrate is a Direct Copper Bonding (DCB) substrate, a Direct Aluminum Bonding (DAB) substrate, an Active Metal Brazing (AMB), an Insulated Metal Substrate (IMS), or a printed circuit board (PCB). [0033]

Pertaining to claim 10, Matsumoto teaches the power semiconductor module arrangement of claim 1, wherein when the mounting arrangement is inserted in and coupled to the housing, the at least one terminal element comprises at least one second end extending in a horizontal direction which is parallel to the top surface of the semiconductor substrate. See Figure 1 where element 30A is bent to form a horizontal section parallel to the top surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 1 above.

Pertaining to claim 6, Matsumoto teaches the semiconductor module of claim 1 including a semiconductor substrate, but does not explicitly discuss the substrate thickness being between 0.3mm and 1.5mm.  However, this range of thickness would have been obvious to one of ordinary skill in the art of power semiconductor modules at the time the invention was filed.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the substrate thickness through routine experimentation and optimization to obtain optimal or desired device performance because the substrate thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        7/15/21